MEMORANDUM***
Tomas Leal-Ramirez, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) affirming without opinion an immigration judge’s (“IJ”) denial of his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that Leal-Ramirez failed to demonstrate “exceptional and extremely unusual hardship” pursuant to 8 U.S.C. § 1229b. See 8 U.S.C. § 1252(a)(2)(B)(I); Salvador-Calleros v. Ashcroft, 389 F.3d 959, 962 (9th Cir.2004).
Leal-Ramirez failed to exhaust his claims that the IJ violated his right to due process by applying incorrect legal standards for exceptional and extremely unusual hardship, and we therefore lack jurisdiction to consider these claims. See 8 U.S.C. § 1252(d)(1); Sanchez-Cruz v. INS, 255 F.3d 775, 780 (9th Cir.2001).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.